

116 HR 5511 IH: Interregional Transmission Planning Improvement Act of 2019
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5511IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Ms. Haaland introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Federal Energy Regulatory Commission to initiate a rulemaking to reform the
			 interregional transmission planning process, and for other purposes.
	
 1.Short titleThis Act may be cited as the Interregional Transmission Planning Improvement Act of 2019. 2.Rulemaking to increase the effectiveness of interregional transmission planning (a)In generalNot later than 6 months after the date of enactment of this Act, the Federal Energy Regulatory Commission shall initiate a rulemaking to consider—
 (1)the effectiveness of existing planning processes for identifying transmission projects across regions that provide economic, reliability, operational, and public policy benefits, taking into consideration the public interest, the integrity of markets, and the protection of consumers;
 (2)changes to the processes described in paragraph (1) to ensure that efficient, cost-effective, and broadly beneficial transmission solutions are selected for construction, taking into consideration—
 (A)the public interest; (B)the integrity of markets;
 (C)the protection of consumers; (D)the broad range of benefits that interregional transmission provides;
 (E)the need for single projects to secure approvals based on a comprehensive assessment of the multiple benefits provided;
 (F)that projects that meet interregional benefit criteria should not be subject to subsequent reassessment by regional entities;
 (G)the importance of synchronization of planning processes in neighboring regions, such as using a joint model on a consistent timeline with a single set of needs, input assumptions, and benefit metrics;
 (H)that evaluation of long-term scenarios should align with the expected life of a transmission asset; (I)that transmission planning authorities should allow for the identification and joint evaluation of alternatives proposed by stakeholders;
 (J)that interregional planning should be done regularly and not less frequently than once every 3 years; and
 (K)the elimination of arbitrary project voltage, size, or cost requirements for interregional solutions; and
 (3)cost allocation methodologies that reflect the multiple benefits provided by interregional solutions.
 (b)TimingNot later than 18 months after the date of enactment of this Act, the Federal Energy Regulatory Commission shall promulgate a final rule to complete the rulemaking initiated under subsection (a).
			